DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.11115799 in view of Shafidzadeh et al.  (11455641).
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No.11115799 in view of Shafidzadeh et al.  (11455641) as follows:
Instant application:

1. A system, comprising: a processor configured to: 

receive information associated with a network communication of an IoT device; 

determine one or more confidence scores that represent how well the received information matches respective one or more network behavior pattern identifiers; 

determine that each of the one or more determined confidence scores is below a threshold; 

in response to determining that each of the one or more determined confidence scores is below the threshold, perform a two-part classification process, wherein a first portion of the classification process comprises an inline classification, and wherein a second portion of the classification process comprises a subsequent verification of the inline classification; and 


provide a result of the classification process to a security appliance configured to apply a policy to the IoT device; and 

a memory coupled to the processor and configured to provide the processor with instructions.

2. The system of claim 1 wherein the information is received from a data appliance configured to monitor the IoT device.

3. The system of claim 1 wherein the received information includes network traffic metadata.

4. The system of claim 1 wherein the first portion of the classification process comprises a rule-based classification.

5. The system of claim 1 wherein the second portion of the classification process comprises a machine learning-based classification.

6. The system of claim 1 wherein performing the classification process includes determining whether any features for the IoT device are dominant.

7. The system of claim 1 wherein the processor is further configured to generate the network behavior pattern identifier.

8. The system of claim 1 wherein the result of the classification process comprises a group classification.

9. The system of claim 1 wherein the result of the classification process comprises a profile classification.

10. A method, comprising: receiving information associated with a network communication of an IoT device; determining one or more confidence scores that represent how well the received information matches respective one or more network behavior pattern identifiers; determining that each one of the one or more determined confidence scores is below a threshold; in response to determining that each of the one or more determined confidence scores is below the threshold, performing a two-part classification process, wherein a first portion of the is classification process comprises an inline classification, and wherein a second portion of the classification process comprises a subsequent verification of the inline classification; and providing a result of the classification process to a security appliance configured to apply a policy to the IoT device.

11. A computer program product embodied in a tangible computer readable storage medium and comprising computer instructions for: receiving information associated with a network communication of an IoT device; determining one or more confidence scores that represent how well the received information matches respective one or more network behavior pattern identifiers; determining that each one of the one or more determined confidence scores is below a threshold; in response to determining that each of the one or more determined confidence scores is below the threshold, performing a two-part classification process, wherein a first portion of the classification process comprises an inline classification, and wherein a second portion of the classification process comprises a subsequent verification of the inline classification; and providing a result of the classification process to a security appliance configured to apply a policy to the IoT device.


Patent No. 11115799:

1. A system, comprising: a processor configured to: 

receive information associated with a network communication of an IoT device; 

determine whether the IoT device has previously been classified;

 and claim 7.

Col.1, line 45 to col.2, line 10 of Shafidzadeh et al.  (11455641)


in response to determining that the IoT device has not previously been classified (Col.1, line 45 to col.2, line 10 of Shafidzadeh et al.  (11455641), perform a two-part classification process to determine an identification of the IoT device, wherein a first portion of the classification process comprises an inline classification of the IoT device, and wherein a second portion of the classification process comprises a subsequent verification of the inline classification of the IoT device; and 

provide a result of the classification process to a security appliance configured to apply a policy to the IoT device based at least in part on the result; and 

a memory coupled to the processor and configured to provide the processor with instructions.

2. The system of claim 1, wherein the information is received from a data appliance configured to monitor the IoT device.

3. The system of claim 1, wherein the received information includes network traffic metadata.

4. The system of claim 1, wherein the first portion of the classification process comprises a rule-based classification.

5. The system of claim 1, wherein the second portion of the classification process comprises a machine learning-based classification.

6. The system of claim 1, wherein performing the classification process includes determining whether any features for the IoT device are dominant.
7. The system of claim 1, wherein performing the classification process includes determining a confidence that one or more features of the IoT device match a network behavior pattern identifier.

8. The system of claim 7, wherein the processor is further configured to generate the network behavior pattern identifier.

9. The system of claim 1, wherein the result of the classification process comprises a group classification.

10. The system of claim 1, wherein the result of the classification process comprises a profile classification.

11. A method, comprising: receiving information associated with a network communication of an IoT device; determining whether the IoT device has previously been classified; in response to determining that the IoT device has not previously been classified, performing a two-part classification process to determine an identification of the IoT device, wherein a first portion of the classification process comprises an inline classification of the IoT device, and wherein a second portion of the classification process comprises a subsequent verification of the inline classification of the IoT device; and providing a result of the classification process to a security appliance configured to apply a policy to the IoT device based at least in part on the result.

12. The method of claim 11, wherein the information is received from a data appliance configured to monitor the IoT device.

13. The method of claim 11, wherein the received information includes network traffic metadata.

14. The method of claim 11, wherein the first portion of the classification process comprises a rule-based classification.

15. The method of claim 11, wherein the second portion of the classification process comprises a machine learning-based classification.

16. The method of claim 11, wherein performing the classification process includes determining whether any features for the IoT device are dominant.

17. The method of claim 11, wherein performing the classification process includes determining a confidence that one or more features of the IoT device match a network behavior pattern identifier.

18. The method of claim 17, further comprising generating the network behavior pattern identifier.

19. The method of claim 11, wherein the result of the classification process comprises a group classification.

20. The method of claim 11, wherein the result of the classification process comprises a profile classification.

21. A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for: receiving information associated with a network communication of an IoT device; determining whether the IoT device has previously been classified; in response to determining that the IoT device has not previously been classified, performing a two-part classification process to determine an identification of the IoT device, wherein a first portion of the classification process comprises an inline classification of the IoT device, and wherein a second portion of the classification process comprises a subsequent verification of the inline classification of the IoT device; and providing a result of the classification process to a security appliance configured to apply a policy to the IoT device based at least in part on the result.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641